SLIP _ OP. 03-124

UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: HON. JANE A. RESTANI, .TU`DGE

NEC SoLUTIoNS (AMERICA), INC.,

Plaintiff,
v. : » .
: Con. Court No. 01-0O147
THE UNITED sTATEs, z
Defendant.
JUDGMENT `()RDER

Whereas the parties to this action moved for summary judgment, and the
Court decided the issues raised in the parties’ motions in Slip Op. 03-80 entered on
July 9, 2003, and corrected on July 2l, 2003; and

Whereas the parties have conferred regarding the amounts of money to be
refunded in this judgment order, and the dates from which interest will be
calculated on the amounts to be refunded; and

Whereas the plaintiff paid increased antidumping duty and interest to the
defendant on various dates between May 30, 2001, and December 14, 200 l , as
follows: l

Date of Payment Sum of the amounts paid by plaintiff
05/30/01 $ 2,549,247.53
06/l 1/01 344,679.57

06/13/01 6,250,636.26

06/28/01 6,252.45
07/02/01 1,211,516.09
07/05/01 47,957.37
07/10/01 3,312.37
07/19/01 1,312,147.83
07/24/01 465,518.82
07/26/01 1,311,317.25
03/02/01 76,314,38
08/15/01 273,215.68
08/20/01 49,842.80
09/05/01 23,074.65
12/14/01 7,307.03

Total amount paid by plaintiff that is to be refunded: $ 13,932,840.48;
it is hereby

ORDERED that plaintiffs entries covered by the Department of Comm-
erce's fourth administrative review are severed and dismissed from this action for
lack of jurisdiction; and it is further

ORDERED that plaintiffs motion for summary judgment shall be, and
hereby is, granted as to the entries covered by the Department of Commerce‘s fifth
through the eighth administrative reviews, but otherwise denied; and it is further

ORDERED that defendant‘s cross-motion for summary judgment shall be,
and hereby is, granted as to the entries covered by the Department of Commerce‘s

2

ninth and tenth administrative reviews, but otherwise denied; and it is further
ORDERED that defendant, without reliquidating the entries, shall refund »
to the plaintiff a total of thirteen million, nine hundred thirty two th0usand, eight
hundred forty dollars and forty eight cents ($13,932,840.48), in separate a;rnounts,
with interest as provided by law on such amounts from the dates of payment set

forth above.

Dated: New NY
This day of   2003

JUDGE